Citation Nr: 1203084	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  06-08 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus.

2. Entitlement to service connection for hyptertension, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. Jurisdiction of the Veteran's claims files were subsequently transferred to the RO in New York, New York. 

In a November 2010 rating decision, the Appeals Management Center (AMC) granted service connection for erectile dysfunction, claimed as sexual dysfunction and a penile condition, and awarded a noncompensable rating effective December 16, 2003. The action constituted a full grant of the benefits sought, and the claim for service connection for erectile dysfunction is no longer open for appellate review. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In a November 2010 rating decision, the RO noted that it had deferred the issue of entitlement to a total disability rating based on individual unemployability for further development. That issue remains pending. Further, the issues of entitlement to service connection for a an eye disability, to include as secondary to service-connected diabetes mellitus; a dental disability, to include as secondary to service-connected diabetes mellitus; and a bilateral foot disability with heel pain; have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and these claims, and the claim for a total rating are referred to the AOJ for appropriate action.  
FINDINGS OF FACT

1. The Veteran's type II diabetes mellitus requires the use of a hypoglycemic agent and a restricted diet.

2. The Veteran's hypertension did not have an onset in service; and is not otherwise causally or etiologically related to service-connected diabetes mellitus. 


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 20 percent for type II diabetes mellitus are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2011).

2. A disability manifested by essential hypertension was not incurred in or aggravated by military service, and is not shown to be proximately due to, the result of, or aggravated by service-connected diabetes mellitus. 38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").



The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) provides that VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim and to assist the Veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159(b), (c) (2011).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).


In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through a notice letter dated in April 2004, which informed the Veteran of all required elements for service connection and how VA determines disability ratings. Correspondence dated in March 2006 notified the Veteran of how VA determines effective dates. An Additional November 2010 letter informed the Veteran of all required elements for service connection and secondary service connection, how VA determines disability ratings, and how VA determines effective dates.

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the Veteran's service treatment records and VA treatment records. Additionally, the Veteran was provided with a VA diabetes mellitus examination in December 2009, a VA peripheral nerves examination in November 2010, and a VA general medical examination in December 2010.

All relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the claimant in developing the facts pertinent to his claim. Essentially, all evidence available to VA that could substantiate the claim has been obtained. There is no indication in the claims file that there are additional available relevant records that are available to VA that have not yet been obtained

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

There is therefore no further notice or assistance to the Veteran required to fulfill VA's duty to assist the Veteran in the development of the claim. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Increased Rating

The Veteran contends that his type II diabetes mellitus is more disabling than contemplated by the currently assigned 20 percent rating.

Disability evaluations are determined by the application of the VA' Schedule for Rating Disabilities (Schedule). 38 C.F.R. Part 4 (2011). The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011). Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2011). Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).


Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).

The Veteran's diabetes mellitus is currently rated under 38 C.F.R. § 4.119, Diagnostic Code 7913. Under Diagnostic Code 7913, a 20 percent rating is warranted when the Veteran's diabetes requires the use of insulin or oral hypoglycemic agent and a restricted diet. A 40 percent rating is warranted for diabetes that requires insulin, a restricted diet, and regulation of activities. A 60 percent rating is warranted for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. A 100 percent rating is warranted when the Veteran's diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. Id. 

"Regulation of activities" has been defined as a situation in which the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities. 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913). Medical evidence is required to show that occupational and recreational activities have been restricted. Camacho v. Nicholson, 21 Vet. App. 360 (2007). 

In an October 2000 VA treatment note, the Veteran was prescribed Metformin to improve diabetic control and promote weight loss.

In a March 2005 VA telephone contact report, the attending physician noted the Veteran's Hemoglobin A1c level was "much worse likely due to diet." The physician prescribed a second medication, Acarbose, in addition to his previously prescribed Metformin, to control his blood glucose levels.

In a July 2005 Notice of Disagreement, the Veteran contended that he disagreed with the RO's assignment of a 20 percent rating because he was treated for diabetes prior to June 2000. He reported that he was first treated for diabetes in March 1993 or 1994. He also contended that he took "a lot" of prescription medications to control his diabetes; he denied the use of insulin to control his blood glucose levels; he reported he was on a restricted diet; and he claimed his activities were regulated due to his disability.

During a December 2009 VA diabetes mellitus examination, the Veteran reported he took prescription medications to treat his type II diabetes. He indicated that he tried to adhere to an American Diabetes Association diet to control blood glucose levels. He reported he saw a physician every three months for diabetic care and denied any hospitalizations for hyper- or hypoglycemic events or ketoacidosis. He related that he had emergency treatment for a hyperglycemic event four to five years previously, but he denied any significant events since that time. He denied any diabetic related cardiac, vascular, opthalmological, renal, bladder, or bowel complications. The Veteran reported that his diabetes restricted his daily activities and employment as a letter carrier; specifically, he related a service-connected diabetic foot ulcer forced him to retire in May 2009. The diagnoses included type II diabetes mellitus, which was controlled with two oral medications.


In a January 2011 VA treatment note, the Veteran reported he regularly checked his fingersticks and usually saw blood glucose levels of 80 to 90 before meals and 112 to 125 after meals. He indicated that he was working on weight loss and reported a fairly healthy diet of salad, baked food, fish, and not too much starch or fruit. He also reported that he walked and biked for exercise. The diagnosis was well-controlled diabetes. The examiner noted the Veteran should continue with prescribed Metformin to continue to control his blood glucose levels.

Under Diagnostic Code 7913, a 40 percent evaluation is warranted if the Veteran's diabetes requires insulin, a restricted diet, and regulation of activities. Although the Veteran takes oral medication for his diabetes, there is no evidence that he requires insulin. During the December 2009 VA diabetes mellitus examination, the Veteran reported that his diabetes restricted his daily activities and his employment as a letter carrier. He specifically related that an unstable, service-connected diabetic left foot ulcer caused his retirement, but there is no evidence in the record that the Veteran's diabetes alone requires prescribed or advised regulation of activities as defined in Diagnostic Code 7913 (the "avoidance of strenuous occupational and recreational activities"). See 38 C.F.R. § 4.119, Diagnostic Code 7913. 

60 and 100 percent evaluations are not warranted because the Veteran had no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations at least once per year or twice a month visits to a diabetic care provider. Id. During the December 2009 VA diabetes mellitus examination, the Veteran reported he saw a physician every three months for diabetic care and he denied any hospitalizations for hyper- or hypoglycemic events or ketoacidosis. He noted one hospitalization for a hyperglycemic event four or five years previously, but he acknowledged that it was an isolated occurrence and had not happened since that time.

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case. 38 C.F.R. § 3.321(b)(1). The Veteran has not presented any evidence that his particular service-connected diabetes results in a unique disability that is not addressed by the rating criteria. Specifically, there is no evidence of frequent hospitalization or marked interference with employment that would suggest that the Veteran is not adequately compensated by the regular schedular standards. Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation. See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996). 

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim. See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. See Savage, 10 Vet. App. at 495-96; see also Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

There must be objective indications of chronic disability, and this includes "signs" in the medical sense of objective evidence perceptible to an examining physician and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3). A disability is considered chronic if it has existed for six months or more, even if exhibiting intermittent episodes of improvement and worsening throughout that six-month period. 38 C.F.R. § 3.317(a)(4).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is proximately due to or the result of a service connected disability. See 38 C.F.R. § 3.310(a). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service connected disability by a service connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition. See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service connected disability, and (3) a medical nexus evidence establishing a connection between the current disability and the service connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 
Hypertension is a "chronic disease," which is subject to a grant of service connection if there is a showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011). In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307(a) (2011); see also 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (noting that for VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 mm. or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm).

In an October 2000 VA treatment note, the Veteran reported a history of hypertension with an onset three to four years previously, and a history of non-insulin dependent diabetes mellitus for two years.

During an April 2004 VA peripheral nerves examination, the Veteran reported a history of non-insulin dependent diabetes which was diagnosed four to five years previously and a history of hypertension.

In an October 2006 VA treatment note, the Veteran reported a medical history of hypertension for ten years and diabetes mellitus for ten years.

In December 2006, the Veteran submitted an annotated copy of an October 2006 supplemental statement of the case (SSOC), which included the issue of entitlement to service connection for hypertension. The Veteran noted the RO's acknowledgement of receipt of VA treatment records from December 1982 to October 1984. In the SSOC, the RO considered a September 2006 statement from the Bronx VA Medical Center which advised that no other treatment records were found prior to December 1982. The RO reported the VA treatment records from December 1982 to October 1984 did not demonstrate that he had hypertension; rather, subsequent VA treatment records indicated that he was diagnosed with hypertension two years before he was diagnosed with diabetes. The Veteran asserted that his hypertension diagnosis did not precede his diabetes diagnosis. He also questioned the existence of VA treatment records prior to 1982 and indicated that he was first treated by VA in 1968. 

In a September 2007 VA treatment note, the examining physician noted the Veteran had a 10 year history of hypertension and non-insulin dependent diabetes. He also noted the Veteran had a diagnosis of primary aldosteronism. 

In a University of Maryland Medical Center article, printed and associated with the record by the RO in October 2007, primary hyperaldosteronism, an adrenal gland disorder, was listed as a possible cause of high blood pressure.

In a January 2008 VA Form 646, the Veteran's representative asserted that the Veteran's VA treatment records indicate a link between his diabetes and hypertension, which reportedly manifested after his diabetes diagnosis.

During a December 2009 VA diabetes mellitus examination, the Veteran reported he was diagnosed with hypertension approximately 10 year previously. Blood pressure measurements were 167/90, 165/90, and 114/67. The diagnoses included essential hypertension without the presence of renal failure. The examiner opined that the Veteran's essential hypertension is less likely than not secondary to diabetes mellitus

During a December 2010 VA general medical examination, the Veteran reported that he was diagnosed with diabetes and developed hypertension in 1995. The Veteran's blood pressure was 131/77, 132/74, and 135/70. The diagnoses included type II diabetes mellitus and hypertension. The examiner opined the hypertension was more likely than not secondary to type II diabetes mellitus. 

In a June 2011 VA diabetes mellitus examination, after reviewing the December 2010 VA general medical examination, the examiner opined that hypertension was not related to type II diabetes mellitus. He noted that diabetes and hypertension are diseases of the vessels, and in the case of hypertension secondary to diabetes mellitus, renal function would be affected. He indicated that the Veteran's renal function was normal; therefore, his hypertension was not secondary to diabetes mellitus.

Service connection for the claimed hypertension is not warranted. The December 2009 and June 2011 VA examiners concluded that hypertension was not caused by or aggravated as a result of the Veteran's service-connected diabetes. Although a VA examiner opined the Veteran's hypertension was more likely than not secondary to type II diabetes mellitus in a December 2010 VA general medical examination report, the June 2011 VA examining physician reviewed the December 2010 examination and opinion and opined that the Veteran's hypertension was not related to his type II diabetes mellitus. The June 2011 examining physician noted that diabetes and hypertension are diseases of the vessels, and in the case of hypertension secondary to diabetes, renal function would be impaired, which was not the case with the Veteran. 

Further, nothing in the record indicates that hypertension was manifest to a compensable degree in the year immediately after the Veteran's discharge from service. Throughout the record, the Veteran reported the onset of his hypertensive symptoms in 1996 or 1997. Therefore, service connection cannot be awarded on a presumptive basis. 38 C.F.R. §§ 3.307, 3.309. The record indicates that hypertension onset in 1996 or 1997, approximately 30 years after his discharge from service. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). There is no evidence that suggests the Veteran's hypertension was incurred during service; rather, the evidence is clear that his hypertensive symptoms manifested approximately 30 years after service.

The regulations are clear that service connection is allowed for a current disability proximately due to or the result of a service-connected disability. In this case, the evidence of record simply fails to show that the Veteran's currently diagnosed essential hypertension was proximately due to, the result of, or aggravated by his service-connected diabetes. 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. at 448 (1995). Further, the presumptive provisions are not applicable. 38 C.F.R. §§ 3.307, 3.309.

While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as the etiology of diseases and disorders. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). It is now well established that lay people without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise. 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). In this case, the competent medical evidence finds no etiological relationship between hypertension and service-connected diabetes. In the absence of such evidence, service connection is not warranted. 

While VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine, however, is not applicable regarding this issue on appeal because the preponderance of the evidence is against his claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). Accordingly, this issue on appeal is denied.





ORDER

A rating in excess of 20 percent for type II diabetes mellitus is denied.

Service connection for hypertension (claimed as secondary to service-connected type 2 diabetes mellitus) is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


